United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1261
                     ___________________________

                              Sylvester Barbee

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

    Jason Boyd, Poultry/Swine Company Inspector, Cummins Unit, ADC

                    lllllllllllllllllllllDefendant - Appellee

Troy Moore, Physician; Cheryl Ellis, Inspector, Cummins Unit, ADC; Aundrea
       Weekly, Safety and Sanitation Officer, Cummins Unit, ADC

                         lllllllllllllllllllllDefendants

Angelika Smarjessi, Food Preparation & Service Manager, Cummins Unit, ADC

                    lllllllllllllllllllllDefendant - Appellee

                 Doe, 2012 Henhouse Sanitation Inspector

                          lllllllllllllllllllllDefendant
                                  ____________

                 Appeal from United States District Court
              for the Eastern District of Arkansas - Pine Bluff
                               ____________

                         Submitted: August 3, 2020
                           Filed: August 7, 2020
                               [Unpublished]
                               ____________
Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Sylvester Barbee appeals
following the district court’s1 adverse grant of summary judgment. Viewing the
record in a light most favorable to Barbee, and drawing all inferences in his favor, we
find that summary judgment was properly granted. See Murchison v. Rogers, 779
F.3d 882, 886-87 (8th Cir. 2015) (de novo standard of review). Specifically, we agree
with the district court that Barbee did not exhaust administrative remedies on his
claims against defendant Angelika Smarjessi, see King v. Iowa Dep’t of Corr., 598
F.3d 1051, 1052 (8th Cir. 2010) (reviewing de novo a dismissal for failure to
exhaust); and that the record did not reflect defendant Jason Boyd’s deliberate
indifference to Barbee’s risk of exposure to salmonella, see Kulkay v. Roy, 847 F.3d
637, 643 (8th Cir. 2017) (finding, in a case challenging conditions of confinement,
that requisite state of mind is deliberate indifference to inmate health and safety;
official is deliberately indifferent if he actually knows of the substantial risk and fails
reasonably to respond to it); Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th
Cir. 2009) (recognizing that deliberate indifference is similar to criminal recklessness
and requires more than gross negligence). The judgment is affirmed, see 8th Cir. R.
47B; and Barbee’s motion for counsel is denied as moot.
                          ______________________________




       1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                           -2-